Name: Council Regulation (EEC) No 456/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the guide prices for linseed applicable in Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  prices
 Date Published: nan

 1.3 . 86 Official Journal of the European Communities No L 53/9 COUNCIL REGULATION (EEC) No 456/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the guide prices for linseed applicable in Spain and Portugal Whereas , pursuant to Article 394 of the Act, the prices fixed by this Regulation are applicable from 1 March 1986 . HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234(2) thereof, Having regard to the proposal from the Commission, Whereas , under Articles 93 and 291 of the Act, the guide prices for linseed applicable in Spain and Portu ­ gal on 1 March 1986 must be fixed on the basis of the variation between the prices of competitive products in rotation cropping in Spain or Portugal , as the case may be, and in the Community as constituted on 31 Decem ­ ber 1985 over a reference period ; whereas , in accord ­ ance with the joint declarations annexed to the Act, the prices for the 1985/86 marketing year should be used ; whereas the guide price applicable in Portugal may not exceed the common price ; Article 1 For the period from 1 March 1986 to the end of the 1985 /86 marketing year the guide price for linseed shall be as follows : (a) Spain : 45,85 ECU per 100 kg, (b) Portugal : 55,41 ECU per 100 kg . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS